DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 2/23/2021. As directed by the amendment, claims 1 and 3-8 were amended, and no claims were cancelled nor added. Thus, claims 1-23 are presently pending in this application
Claims 1, 3-4, 6-8, and 14 are allowed and claims 2, 5, 9-13, and 15-23 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with John Fitzpatrick on 4/19/2020. 

The application has been amended as follows:



In Claim 1, lines 8-9, the limitation “from the drive” has been changed to --from the left and right drive--.

In Claim 1, line 10, the limitation “at each drive source and” has been changed to --at each of the left and right drive sources and--.

In Claim 1, lines 21-22, the limitation “the at least one drive source,” has been changed to --the left and right drive sources,--.

In Claim 1, line 24, the limitation “the at least one drive source,” has been changed to --the left and right drive sources,--. 

In Claim 1, line 28, the limitation “lands.” has been changed to --lands; and at least one object sensor configured to be mounted on a hand of the wearer, the at least one object sensor being configured to detect an action of an object on the hand, wherein the at least one processor applies a lifting force moment in a lifting direction in which the 

In Claim 6, lines 4-5, the limitation “from left and right angle sensors;” has been changed to --from the at least one angle sensor at the left and right drive sources;--

In Claim 6, lines 5-9, the limitation “and at least one object sensor mounted on a hand of the wearer, the at least one object sensor being configured to detect an action of an object on the hand, wherein” has been changed to --and wherein--. 

In Claim 6, lines 12-13, the limitation “from the left and right angle sensors,” has been changed to --from the at least one angle sensor at the left and right drive sources,--.

In Claim 6, line 14, the limitation “the objection sensors.” has been changed to --the at least one object sensor.--. 

In Claim 7, lines 4-5, the limitation “from left and right angle sensors,” has been changed to --from the at least one angle sensor at the left and right drive sources,--. 

Claims 2, 5, 9-13, and 15-23 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Yagi (JP2013138848) and Lim (“An Event-Driven Control to Achieve Adaptive Walking Assist with Gait Primitives”) do not specifically disclose the claimed apparatus as presented in the claims 1, 3-4, 6-8, and 14. 
Yagi discloses a wearable assist robot apparatus (see 300, fig. 18), comprising: a harness device (entire device 300 in fig. 18 minus the drive mechanism (201) and controller, fig. 1, paragraphs 0047-0057 of the English translation and paragraphs 0155-0188) to be worn and retained by a wearer; an assist drive mechanism (201, fig. 18) provided on the harness device (see fig. 18), including a pair of drive sources (201 on left and right side of user, see fig. 18, paragraph 0155) disposed respectively on both left and right sides of a lower body trunk of the wearer configured to generate drive torque about an axial line in a lateral direction of the wearer (see fig. 18), the assist drive mechanism being configured to apply assisting force moments respectively to portions of the wearer between a body trunk and respective left and right thighs by drive torque from the respective drive sources (see fig. 18, paragraphs 0048-0050 and 0155-0188); a pair of angle sensors configured to detect relative angles between the body trunk and the respective left and right thighs of the wearer about the axial line in the lateral direction (see paragraphs 0020-0021, 0026-0027, 0038, 0043-0044, and 0066); a landing determination means configured to determine which legs are a holding leg and which leg is a swing leg or when the feet lands (see paragraphs 0078, 0110, 0121, 0207, 0226, 0240-0241, 0245-0246, Yagi discloses providing a certain torque through different stages of gait such as when the leg is holding or swinging, and that the control 
Lim teaches a wearable assist robot (see fig. 1) comprising a harness device (device holding the actuator and controller and battery, see fig. 1), an assist drive mechanism (actuator, see fig. 1 and page 5871), a pair of angle sensors (two joint angle sensors, see fig. 1, page 5870) configured to detect relative angles between the body trunk and the respective left and right thighs, an acceleration sensor (see angle sensor in A. on page 5873) provided on the harness device, landing determination means configured to determine a foot landing state in response to an output from the acceleration sensor and that based on a local maximum value of the acceleration in a vertical direction of the body trunk which value is detected by the acceleration sensor, 
However, both Yagi and Lim fail to discloses the wearable assist robot as claimed in combination with at least one object sensor configured to be mounted on a hand of the wearer, the at least one object sensor being configured to detect an action of an object on the hand, wherein the at least one processor applies a lifting force moment in a lifting direction in which the relative angles between the body trunk and the respective thighs increases by the left and right drive sources when an object is detected, in response to outputs from the at least one angle sensor at each of the left and right drive sources and the at least one object sensor. Therefore, to modify Yagi and Lim to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1, 3-4, 6-8, and 14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785